Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-437
                        Lower Tribunal No. 15-9538
                           ________________


                  Keys Country Resort, LLC, and
                1733-1777 Overseas Highway, LLC,
                                 Appellants,

                                     vs.

                   1733 Overseas Highway, LLC,
                                  Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

      Law Offices of Scott Alan Orth, P.A., and Scott Alan Orth (Hollywood),
for appellants.

      Lerman & Whitebook, P.A., and Carlos D. Lerman (Hollywood), for
appellee.


Before LOGUE, SCALES, and LOBREE, JJ.

     LOGUE, J.
      Keys Country Resort, LLC, and 1733-1777 Overseas Highway, LLC

appeal from a final summary judgment for reformation and reforeclosure in

favor of 1733 Overseas Highway, LLC (“Overseas Highway”).

      The facts are set forth in our prior opinion in which we reversed the

summary judgment of reformation in favor of Overseas Highway and

remanded the case because there existed a genuine issue of material fact

as to whether the absence of the legal description of the omitted bay bottom

parcel was intentional or a mutual mistake. Keys Country Resort, LLC v.

1733 Overseas Highway, LLC, 272 So. 3d 500, 505 (Fla. 3d DCA 2019). On

remand, following a six-day bench trial, the trial court entered final judgment

for reformation and reforeclosure in favor of Overseas Highway. In a

detailed, thirty-nine-page order, the trial court outlined the evidence showing

the omission was a mutual mistake due to a scrivener’s error.

      We affirm. See Morey v. Everbank, 93 So. 3d 482, 489–90 (Fla. 1st

DCA 2012) (an appellate court “may not overturn a trial court’s finding

regarding the sufficiency of the evidence unless the finding is unsupported

by record evidence, or as a matter of law, no one could reasonably find such

evidence to be clear and convincing . . . it is not our function to conduct a de

novo review of the evidence, but simply to determine whether there exists in

the record competent substantial evidence to support the judgment of the


                                       2
trial court”); Morton v. Smith, 183 So. 475, 477 (Fla. 1938) (“In the case at

bar, we have a situation in which the lands were described correctly in the

trust deed or the mortgage, but it is alleged that a portion of the lands that

should have been included were omitted therefrom . . . To now open up the

original foreclosure . . . could accomplish no good purpose . . . and no reason

whatever is shown for reforming the trust deed and proceeding anew to

perfect the second foreclosure.”); Corinthian Invs., Inc. v. Reeder, 555 So.

2d 871, 873 (Fla. 2d DCA 1989) (“[A] legal action ‘on a contract’ to which

[section 95.11(3)(k), Florida Statutes,] applies connotes an action to enforce

a contract in the sense of holding a party to the stated terms of the contract.”

(emphasis in original)); McFall v. Trubey, 992 So. 2d 867, 869 (Fla. 2d DCA

2008) (“Statutes of limitations are not generally applied in equity actions.”);

Zaldivar v. Okeelanta Corp., 877 So. 2d 927, 931 (Fla. 1st DCA 2004) (when

considering if an action is barred by laches, “delay rises to prejudice where

the party defending the claim establishes that enforcement would be

inequitable or unjust”).

      Affirmed.




                                       3